779 N.W.2d 249 (2010)
In re Hon. Benjamin H. LOGAN, II Judge, 61st District Court.
Docket No. 139546.
Supreme Court of Michigan.
March 12, 2010.

Order
On order of the Court, the Judicial Tenure Commission Decision and Recommendation is considered. Pursuant to MCR 9.225, we REMAND this matter to the Judicial Tenure Commission for further explication. We DIRECT the Judicial Tenure Commission to file a supplemental report within 56 days of the date of this order, explaining: (1) whether it has determined that the respondent did not lie to the Commission, despite the allegations in Count II of the complaint; and (2) if the respondent did not lie to the JTC, then how does the respondent explain his admitted 15-minute phone call received from Mayhue in light of his multiple denials of having any conversations with Mayhue on the date in question? See page 4 of the settlement agreement (admitting that the 2:08 p.m. phone call from Mayhue to the respondent on 6/17/08 lasted approximately 15 minutes), pages 5-6 of the complaint (alleging that the respondent denied having any conversations with Mayhue on that date), and page 2 of the respondent's answer (continuing to deny that he had any conversation with Mayhue on that date).
We retain jurisdiction.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH, J., would adopt the recommendation of the Judicial Tenure Commission.